                                       Case 3:11-cv-02076-WHA Document 110 Filed 09/08/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   DARRU K HSU,
                                  11                  Plaintiff,                           No. C 11-02076 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   UBS FINANCIAL SERVICES, INC.,                       ORDER RE MOTION FOR WRIT
                                  14                  Defendant.

                                  15

                                  16                                        INTRODUCTION

                                  17        This order arises from a putative class action dismissed in August 2011. Pro se plaintiff

                                  18   moves for a writ under the All Writs Act. For the reasons stated below, the motion is DENIED.

                                  19                                           STATEMENT

                                  20        The background of this case is set forth in prior orders (Dkt. Nos. 35, 69). In short, pro

                                  21   se plaintiff Darru K. “Ken” Hsu entered into a wrap agreement with defendant UBS Financial

                                  22   Services, Inc. for investment and advisory services. In April 2011, Hsu commenced this action

                                  23   under the Investment Advisers Act, alleging that defendant provided services “in its capacity as

                                  24   an investment advisor,” but that a “hedge clause” in his agreement with defendant

                                  25   impermissibly required him to waive certain rights under the Act (see Dkt. No. 17). An

                                  26   August 2011 order dismissed Hsu’s first amended complaint for failure to state a claim.

                                  27   Although the dismissal order permitted Hsu an opportunity to propose a second amended

                                  28   complaint, Hsu did not amend. Judgment was ultimately entered in defendant’s favor. Hsu
                                       Case 3:11-cv-02076-WHA Document 110 Filed 09/08/20 Page 2 of 3




                                   1   appealed. In February 2013, our court of appeals affirmed the dismissal, and later denied an en

                                   2   banc hearing. The Supreme Court denied a petition for a writ of certiorari in October 2013.

                                   3          In 2014, Hsu moved to set aside the judgment under FRCP 60(b)(6) and FRCP 60(d)(3).

                                   4   A March 2014 order denied the motion. Our court of appeals affirmed the denial of the

                                   5   motion, and the Supreme Court denied a petition for writ of certiorari (Dkt. Nos. 57, 69, 74–

                                   6   79).

                                   7          In 2018, Hsu again moved to set aside the judgment under FRCP 60(b)(4) based

                                   8   primarily on the same arguments he previously used. An April 2018 order denied the motion

                                   9   (Dkt. Nos. 80, 87).

                                  10          In 2019, Hsu moved for reconsideration of the April 2018 order, making arguments

                                  11   similar to those he previously made. A March 2019 order denied the motion. Our court of

                                  12   appeals affirmed the ruling and the Supreme Court denied a petition for writ of certiorari (Dkt.
Northern District of California
 United States District Court




                                  13   Nos. 101, 103, 106).

                                  14          Hsu now moves under the All Writs Act for a writ to certify a class and appoint class

                                  15   counsel. The Defendant, if served, has not filed any opposition.

                                  16                                               ANALYSIS

                                  17          Similar to his previous motions, defendant alleges that defendant falsified two documents

                                  18   in connection with a previous motion to dismiss: (1) a signed agreement between Hsu and

                                  19   Horizon, independent of the wrap contract, and (2) the FINRA arbitration panel ruling. He

                                  20   also again alleges that the 2011 dismissal order had improperly relied on these materials

                                  21   without converting the motion to dismiss into a motion for summary judgment.

                                  22          The All Writs Act authorizes a federal court “to issue such commands . . . as may be

                                  23   necessary or appropriate to effectuate and prevent the frustration of orders it has previously

                                  24   issued in its exercise of jurisdiction otherwise obtained.” United States v. New York Telephone

                                  25   Co., 434 U.S. 159, 172 (1977).

                                  26          “Where a statute specifically addresses the particular issue at hand, it is that authority,

                                  27   and not the All Writs Act, that is controlling.” Pennsylvania Bureau of Correction v. U.S.

                                  28   Marshals Serv., 474 U.S. 34, 43 (1985). Thus although the Act allows federal courts to fashion
                                                                                         2
                                       Case 3:11-cv-02076-WHA Document 110 Filed 09/08/20 Page 3 of 3




                                   1   extraordinary remedies when there is a need, “it does not authorize them to issue ad hoc writs

                                   2   whenever compliance with statutory procedures appears inconvenient or less appropriate.”

                                   3   Ibid.

                                   4           Although difficult to understand, Hsu seems to argue that a writ should be granted

                                   5   because the 2011 dismissal order relied on allegedly fraudulent documents and that the motion

                                   6   itself should have been converted to a summary judgment motion because of those documents.

                                   7   Hsu thus seems to be requesting reconsideration of the dismissal order, which was already

                                   8   denied. Furthermore, the requested remedy is exactly what Pennsylvania Bureau cautioned

                                   9   against. Here, there are already specific rules that govern these issues. For example, FRCP

                                  10   12(b) provides the rules regarding motions to dismiss and when conversion to summary

                                  11   judgment is appropriate, all of which was considered in the 2011 order. The Federal Rules of

                                  12   Civil Procedure thus control, and just because plaintiff believes the outcome is inconvenient or
Northern District of California
 United States District Court




                                  13   against his wishes, it does not grant this Court the authority to issue the extraordinary remedy

                                  14   of a writ and circumvent these rules.

                                  15           The motion for a writ is thus DENIED. The September 17 hearing is VACATED. The

                                  16   Clerk shall CLOSE the file.

                                  17

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: September 8, 2020.

                                  21

                                  22
                                                                                               WILLIAM ALSUP
                                  23                                                           UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
